No. 87-496
                                   88-478

              IN THE SUPREME COURT OF THE STATE OF MONTANA




THE CITY OF WHITEFISH,

                Plaintiff and Respondent,
       -vs-
GARRICK L. HANSEN,
                Defendant and Appellant.



APPEALS FROM:    The District Court of the Eleventh Judicial District,
                 In and for the County of Flathead,
                 The Honorable Michael Keedv, Judqe presiding.
COUNSEL OF RECORD:
       For Appellant:
                Garrick L. Hansen, pro se, Whitefish, Montana
       For Respondent :
                Hon. Marc Racicot, Attorney General, Helena, Montana
                Robert F.W. Smith, Asst. Attv. General, Helena
                Thomas S. Muri, City Attorney, Whitefish, Montana


                                  Submitted on Briefs:   Feb. 3, 1989
                                    Decided: April 19, 1989
                                    61
Mr. Justice John C.   Sheehy del.ivered the Opinion of the
Court.



     The appellant, Garrick L. Hansen appeals from a judgment
of the Eleventh Judicial District, Flathead County, findi ng
him guilty of failing to have a valid driver's license,
failing to carry motor vehicles insurance coverage, and
failing to renew his motor vehicle registration. We affirm.
     The issues raised on appeal by Hansen are:
     1)  whether the District Court violated appellant's
constitutional riqhts; and
     2) whether the "issuing" court had jurisdiction to try
appellant for the violations aforementioned.
     The case arises out of the following circumstances. On
Thanksgiving Day 1988, appellant drove to a grocery store in
Whitefish, Montana.    Whitefish police officers approached
Hansen in the parking lot of the shopping mall where the
grocery store was located. The officers informed Hansen that
his tail lights did not illuminate and         asked for his
driver's   license, vehicle    registration and     proof  of
insurance.   Appellant told the officers that he was not a
person required to carry such documents. The officers placed
appellant under arrest.
     We accepted this appeal based on public policy that pro
se appellants should not be barred from access to the court.
Courts of appeal should make all allowances possible in favor
of persons appealing in propria persona. Wimberly v. Rogers
(9th Cir. Mont. 1977), 557 F.2d 6 7 1 .
     Hansen's first contention is that the District Court
violated his constitutional rights. The arguments he offers
to buttress his vague claims are indistinct, confused and
incomprensible. They show a disrespect for this Court whose
function it is to decide serious questions of constitutional
deprivation. We cannot dignify the contentions with anything
beyond a curt reply.
     This Court has previously addressed the issue concerning
alleged violation of constitutional rights by requiring
vehicle operators to carry a motor vehicle license, a
driver's license and proof of vehicle insurance. In City of
Billings v. Skurdal (Mont. 1986), 730 P.2d 371, 43 St-Rep.
2036, we listed considerable authority on the issue:
     The United States Supreme Court in 1837 recognized
     that state and local governments possess an
     inherent power to enact reasonable legislation for
     the health, safety, welfare, or morals of the
     public. Charles River Bridge v. Warren Bridge Co.
     (1837), 36 U.S. (11 Pet.) 4 2 r ~ . ~ d 773. .       his
     Court has also recognized that such a police power
     exists even though the regulation may frequently be
     an infringement of individual rights.          State v.
     Rathbone (1940), 110 Mont.. 225, 241, 100 P.2d 86,
     92. See also, State v. Penny (1910), 42 Mont. 118,
     111 P. 727. ~ e ~ u l a t i z s
                                  that are formulated within
     the   state's police       power    will  be   presumed
     reasonable absent a clear showing to the contrary.
     Bettey v. City of Sidney (1927), 79 Mont. 314, 319,
     257 P. 1007, 1009 . . .     .
    We have previously recognized the power of the
    State to regulate licensing of drivers in the
    interests of public safety.  Sedlacek v. Ahrens
    (1974), 165 Mont. 479, 483, 530 P.2d 4 2 4 , 426.
     State v. Deitchler (1982), 201 Mont. 70, 72-73, 651
     P. 2d 10207021-22.
Art. VII,    1 of the Constitution of the State of Montana
vests the judicial power of the state in "one supreme court,
district courts, justice courts, and such other courts as may
be provided by law."    City Courts are provided for by S S
3-11-102, -303, MCA.     Penalties are established for the
misdemeanors committed by Hansen under §         61-3-301(4),
61--3-601, 61-5-30? and 61.-6-304, MCA.    City Courts have
initial jurisdiction over these matters, § S 3-11-102(1),
3-10-303(1), MCA; and appeals of these matters are heard de
novo in district court. Sections 3-5-303 and 46-17-311, MCA.
Each of the proced.ural steps mandated in those stat.utes was
adhered to in Hansen's arrest and conviction. The statutes
are regulatory in nature and no person in the state is exempt
from them.
     It is our conclusion that the issues appealed by
appellant are frivolous, unreasonable and groundless and
afford no basis for appellate relief from the District
Court 9 decree.     The appeal here is dismissed and the
District Court affj.rmed.